      Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 1 of 36




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                 Case No. 2:19-cv-02514-JAR
           Plaintiff,

     v.

CATHY PARKES d/b/a LEVEL UP RN

           Defendant.




PLAINTIFF ASSESSMENT TECHNOLOGIES INSTITUTE, LLC’S OPPOSITION TO
   DEFENDANT CATHY PARKES’ MOTION FOR SUMMARY JUDGEMENT
       ON FIRST, THIRD, FOURTH AND FIFTH CLAIMS FOR RELIEF
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 2 of 36



                                               TABLE OF CONTENTS

                                                                                                                                 Page


I.     INTRODUCTION. ........................................................................................................1
II.    ATI’S RESPONSES TO DEFENDANT’S STATEMENT OF UNDISPUTED
       FACTS. ..........................................................................................................................3
III.   ARGUMENT. ...............................................................................................................8
       A.        Defendant’s Summary Judgment Motion Directed To ATI’s Trade Secret
                 Misappropriation Claims Should Be Denied. .......................................................8
                 1.         Defendant’s Motion directed to the ATI Practice Exams should be
                            denied. .....................................................................................................8
                 2.         Defendant’s Motion directed to the ATI Proctored Exams should
                            be denied. .............................................................................................. 14
       B.        Defendant’s Motion Directed To ATI’s Breach of Contract Claim Should
                 Be Denied. ........................................................................................................ 28
       C.        Defendant’s Motion Directed To ATI’s Unfair Competition Should Be
                 Denied. ............................................................................................................. 29
IV.    CONCLUSION. .......................................................................................................... 31




                                                                 -i-
           Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 3 of 36




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

American Registry of Radiologic Technologists v. Bennett,
  939 F. Supp. 2d 695 (W.D. Tex. 2013) .................................................................... 16, 17, 26

API Americas Inc. v. Miller,
   380 F. Supp. 3d 1141 (D. Kan. 2019) ........................................................................ 9, 17, 28

Bison Advisors LLC v. Kessler,
   No. 14-3121(DSD/SER), 2016 WL 4361517 (D. Minn. Aug. 12, 2016) ........................ 10, 11

Burroughs Payment Sys., Inc. v. Symco Grp., Inc.,
   No. C-11-06268 JCS, 2012 WL 1670163 (N.D. Cal. May 14, 2012).................................... 10

Centrifugal Acquisition Corp. v. Moon,
   849 F. Supp. 2d 814 (E.D. Wis. 2012) ................................................................................. 11

Digital Ally, Inc. v. Util. Assocs., Inc.,
   No. 14-2262-CM, 2017 WL 1197561 (D. Kan. Mar. 30, 2017)............................................ 19

Electro-Craft Corp. v. Controlled Motion, Inc.,
   332 N.W. 2d 890 (1983) ...................................................................................................... 11

Fire ‘Em Up, Inc. v. Technocarb Equipment Ltd.,
    799 F. Supp. 2d 846 (N.D. Ill. 2011).................................................................................... 11

In re Frye,
    No. CC-08-1055-PaMkK, 2008 WL 8444822 (B.A.P. 9th Cir. 2008) .................................. 17

Gates Rubber Co. v. Bando Chem. Indus. Ltd.,
   9 F.3d 823 (10th Cir. 1993) ................................................................................................. 30

In re Hardesty,
    190 B.R. 653 (D. Kan. 1995) ............................................................................................... 18

Kane v. Nace Int’l,
   117 F.Supp.2d 592 (S.D. Tex. 2000).................................................................................... 30

Kindergartners Count, Inc. v. Demoulin,
   171 F. Supp. 2d 1183 (D. Kan. 2001) ............................................................................ 29, 30

Koch Eng’g Co. v. Faulconer,
   227 Kan. 813 (1980)............................................................................................................ 31
           Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 4 of 36




Kregos v. Associated Press,
   3 F.3d 656 (2d Cir. 1993) .................................................................................................... 30

Member Servs. Life Ins. Co. v. Am. Nat’l Bank & Tr. Co. of Sapulpa,
  130 F.3d 950 (10th Cir. 1997) ............................................................................................. 29

Opus Fund Servs. (USA) LLC v. Theorem Fund Servs., LLC,
   No. 17 C 923, 2018 WL 1156246 (N.D. Ill. Mar. 5, 2018) ................................................... 11

PaySys Int’l, Inc. v. Atos Se,
   No. 14-CV-10105 (KBF), 2016 WL 7116132 (S.D.N.Y. Dec. 5, 2016) ............................... 12

Perry v. Saint Francis Hospital and Medical Ctr., Inc.,
   886 F. Supp. 1551 (D. Kan. 1995) ....................................................................................... 29

Pre-Paid Legal Servs., Inc. v. Harrell,
   No. CIV.06-019JHP, 2008 WL 111319 (E.D. Okla. Jan. 8, 2008).................................... 9, 10

Religious Tech. Ctr. v. Netcom On-Line Commc’n Servs., Inc.,
    923 F. Supp. 1231 (N.D. Cal. 1995) .................................................................................... 10

RING Computer Sys. Inc. v. Paradata Computer Networks, Inc.,
   No. C4-90-889, 1990 WL 132615 (Minn. Ct. App. 1990) .................................................... 11

Rubin v. Brooks/Cole Publ’g Co.,
   836 F.Supp. 909 (D. Mass. 1993) ........................................................................................ 30

SmokEnders, Inc. v. Smoke No More, Inc.,
   No. 73-1637, 1974 WL 20234 (S.D. Fla. Oct. 21, 1974) ...................................................... 10

State Regulatory Registry, LLC v. Bartholomew,
    No. 17-CV-01834-PAB-NRN, 2019 WL 7290934 (D. Colo. Sept. 27, 2019) ....................... 17

Swimwear Sol., Inc. v. Orlando Bathing Suit, LLC,
   309 F. Supp. 3d 1022 (D. Kan. 2018) .................................................................................. 29

Statutes

18 U.S.C. § 1839 ........................................................................................................... 16, 17, 18

Kan. Stat. Ann. § 60-3320 ....................................................................................... 14, 16, 17, 18

Other Authorities

37 C.F.R. § 202.20 .............................................................................................................. 12, 13

Fed. R. Evid. 801, 802........................................................................................................... 5, 19



                                                                  ii
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 5 of 36




  I.   INTRODUCTION.

       Defendant Cathy Parkes d/b/a LevelUpRN seeks partial summary judgment in her favor

(the “Motion”) on Plaintiff Assessment Technologies Institute, LLC’s (“ATI’s”) trade secret

misappropriation, breach of contract, and unfair competition claims.

       As to the trade secret misappropriation claims, Defendant incorrectly argues that the ATI

Practice Exams are not trade secrets on the basis that: (i) “they were marketed to the public on

the Internet”; (ii) they have been seen by many people; and (iii) they were improperly deposited

at the U.S. Copyright Office. See Defendant’s Motion for Summary Judgment (“Mot.”) at 8–13.

As to (i), Defendant plays fast and loose with the record. The undisputed fact is that the only

way to access the ATI Practice Exams is through the ATI online portal, using access credentials

issued only after a user creates an ATI account and agrees to the ATI Terms and Conditions.

Among other things, those ATI Terms and Conditions required students accessing the ATI

Practice Exams to maintain the confidentiality of those materials. Here, Defendant admits that

she accessed the ATI Practice Exams using her ATI login credentials, after agreeing to the ATI

Terms and Conditions on several occasions, and improperly used those ATI Practice Exams to

make her for-profit videos—a clear violation of the ATI Terms and Conditions. On (ii), the fact

that over the years many students of ATI’s clients had accessed those exams through the ATI

online portal does not defeat their status as trade secrets under applicable law. And on (iii),

Defendant does not dispute that ATI took reasonable measures to keep such information secret

by depositing the ATI Practice Exams using the U.S. Copyright Office’s secure test procedures

when applying for copyright protection for the ATI Practice Exams. Defendant’s argument that

ATI should not have been able to use the secure deposit procedure is both wrong and irrelevant

for purposes of trade secret protection. See discussion at Section III.A.1., infra.
         Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 6 of 36




       Nor is Defendant entitled to summary judgment on ATI’s trade secret misappropriation

claim with respect to the ATI Proctored Exams. See Mot. at 13–27. Her argument that those

exams cover nothing more than “nursing facts” was rejected by this Court at the preliminary

injunction stage, and Defendant has adduced no evidence since then to undermine that finding.

Further, Defendant intentionally mischaracterizes ATI’s position with respect to the ATI

Proctored Exams. ATI has never claimed nursing facts are its trade secrets. Instead, ATI has

consistently maintained throughout this litigation that its trade secrets are the specific test items

on the ATI Proctored Exams—i.e., the specific question and answer sets, and the presentation of

those test items—not the nursing facts. Substantial case law, discussed below, supports ATI’s

entitlement to trade secret protection in the test items on the ATI Proctored Exams. See

discussion at Section III.A.2., infra.

       Defendant’s argument that ATI’s breach of contract claim fails because ATI cannot

recover restitutionary or disgorgement damages misstates the law. See Mot. at 27–29. ATI is

seeking injunctive relief, which is an allowable remedy under the law for Defendant’s

undisputed and blatant breach of contract. See discussion at Section III.B., infra.

       Finally, Defendant’s argument that ATI’s unfair competition claim is preempted by its

copyright and trade secret claims fails as a matter of law. See Mot. at 29–30. Defendant

overlooks the fact that under established Kansas law, unfair competition claims based on

copyright infringement and trade secret misappropriation are not preempted if they include the

“extra element” of a confidential relationship between ATI and Defendant. Here, the undisputed

evidence establishes a confidential relationship between ATI and Defendant and, therefore,

Defendant’s preemption argument fails. See discussion at Section III.C., infra.




                                                  2
           Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 7 of 36




          For these and the reasons further discussed below, Defendant’s Motion should be denied

in its entirety.

    II.   ATI’S RESPONSES TO DEFENDANT’S STATEMENT OF UNDISPUTED
          FACTS.1

          1.       Disputed. The ATI Practice Exams are not available “online.” They are

accessible only through ATI’s secure online portal. See Dkt. No. 14-9 (Declaration of Dr. Jerry

Gorham in Support of ATI’s Motion for Preliminary Injunction) ¶¶ 13–15. To access the ATI

online portal, students must first create an ATI account. Id. ¶ 13. Thereafter, students must log

into the ATI online portal using his or her individual login credentials to access the ATI Practice

Exams. Id.; see also Dkt. No. 14-10 (ATI Terms and Conditions) at 1–15.2 When students

create their ATI account, they must review, acknowledge, and agree to the ATI Terms and

Conditions. Dkt. No. 14–9 ¶ 15. Among other things, the ATI Terms and Conditions require

students to maintain the confidentiality of ATI Products, including the ATI Practice Exams. Dkt.

No. 14-10 at 1–15.

          2.       Undisputed.

          3.       Undisputed.

          4.       Disputed as to the phrase, “other members of the public.” The ATI Practice

Exams are only available via ATI’s secure online portal, and only to students after they log into

that online portal using their individual login credentials. Dkt. No. 14-9 ¶¶ 13–15. Before

accessing the ATI Practice Exams, students must review, acknowledge, and agree to the ATI



1
  The arguments presented in this brief will refer back to the disputed facts discussed in this
Section II, and the evidence in support thereof. For ease of the Court, where ATI’s arguments
cite to the facts and evidence in this Section II, ATI will use the shorthand, “SODF ¶ [__],” or
Statement of Disputed Facts.
2
    Unless where otherwise noted, page numbers to docket cites refer to the CM/ECF pagination.
                                                   3
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 8 of 36




Terms and Conditions which require students to maintain the confidentiality of ATI Products,

including the ATI Practice Exams. Id.; Dkt. No. 14-10 at 1–15.

       5.      Disputed. The ATI Practice Exams identified herein are only accessible to

students through ATI’s secure online portal, and only after they log into that online portal using

their individual login credentials. Dkt. No. 14-9 ¶¶ 13–15. Before accessing the ATI Practice

Exams, students must review, acknowledge, and agree to the ATI Terms and Conditions which

require students to maintain the confidentiality of ATI Products, including the ATI Practice

Exams. Id.; Dkt. No. 14-10 at 1–15.

       6.      Undisputed that Dr. Jerry Gorham testified that:




Dkt. No. 299-3 (Transcript Excerpts of the Dec. 10, 2020 Deposition of Dr. Jerry Gorham) at

132:19–25. Disputed as to the remainder of this paragraph, insofar as it mischaracterizes Dr.

Gorham’s deposition testimony. See, e.g., id. at 133:10–16 (the ATI Practice Exams and ATI

Proctored Exams are different); 182:23–183:12 (ATI Practice Exams may highlight subcontent

area topics that a student should study, but the questions in a practice exam will differ from an

ATI Proctored Exam and may not test the exact same nursing fact); 184:15–185:5 (same).

       7.      Undisputed.

       8.      Undisputed that Defendant accessed ATI Proctored Exams during the

administration of proctored exams while a student at the California State University—San

Marcos (“CSUSM”) nursing program in October, November, and December of 2015. Schuman

Decl., Exh. 1 (Transcript of Dec. 17, 2020 Deposition of Cathy Parkes) at 47:19–48:8; 54:1–10.



                                                 4
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 9 of 36




Disputed that Defendant did not have access to ATI Proctored Exams “through any other

means.” Defendant acquired ATI Proctored Exam and ATI Practice Exam trade secrets, even

after she graduated from CSUSM, from ATI students who passed information on to her about

test items they saw on their tests, and posted that information on Defendant’s LevelUpRN

YouTube channel. See id. at 266:17–275:23; Schuman Decl., Exh. 2 (Exhibit 40 to Parkes’

Deposition). Defendant maintained a working list of that information, which Defendant admits

she used to create additional YouTube videos. Schuman Decl., Exh. 1 at 274:12–275:23.

       9.      Undisputed that Defendant was not permitted to take notes about, or make copies

of, the ATI Proctored Exams she took during nursing school. Otherwise disputed as hearsay, and

therefore inadmissible as evidence under Federal Rules of Evidence 801 and 802; Defendant

references her own self-serving statement in her declaration that she did not remember

information from ATI Proctored Exams she took while at CSUSM.

       10.     Disputed. As set forth in the Amended Pretrial Order, ATI’s trade secret claim

includes Defendant’s misappropriation of trade secrets on the ATI Practice Exams. Dkt. No. 293

(Amended Pretrial Order) at 7, 10, and 18. In addition, as further set forth in the Amended

Pretrial Order, ATI claims that Defendant misappropriated ATI’s trade secrets beyond the video

clips listed in Dr. Jerry Gorham’s Reply Declaration in Support of ATI’s Motion for Preliminary

Injunction Order (Dkt. No. 34-28 (Exhibit 19 to Gorham Reply Declaration)), as including

misappropriation that occurred in 2018. See Dkt. No. 293 at 7–8, 10.

       11.     Disputed as hearsay, and therefore inadmissible as evidence under Federal Rules

of Evidence 801 and 802; Defendant references her own self-serving statement in her declaration

that she does not remember “any proctored exam items when she created the videos at issue.”




                                                5
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 10 of 36




       12.     Disputed as to the statement “disclose the same information.” ATI trade secrets

are the test items—that is, the question and answer sets, and the presentation of those question

and answer sets in ATI Practice Exams and ATI Proctored Exams. Schuman Decl., Exh. 3

(Transcript of Nov. 12, 2019 Hearing on Proceedings for ATI’s Motion for Preliminary

Injunction) at 90:11–91:2; Schuman Decl., Exh. 4 (Transcript of Dec. 10, 2020 Deposition of

Jerry Lee Gorham) at 171:21–172:3. The test items are not disclosed in “quizzes in ATI’s

published books.” See, e.g., Schuman Decl., Exh. 4 at 171:21–172:3; 185:6–186:5; 192:8–193:5.

       13.     Disputed as to the statement, “disclose the same information.” ATI claims trade

secrets in test items—that is, the question and answer sets, and the presentation of those question

and answer sets—that are contained in ATI Practice Exams and ATI Proctored Exams. Schuman

Decl., Exh. 3 at 90:11–91:2; Schuman Decl., Exh. 4 at 171:21–172:3. These test items are not

disclosed in ATI Practice Exams, or “the rationales for the practice exams.” See, e.g., Schuman

Decl., Exh. 4 at 171:21–172:3; 185:6–186:5; 192:8–193:5.

       14.     Disputed. Defendant used other words that signaled to her viewers what they

would see on their ATI Proctored Exams and ATI Practice Exams. See Dkt. No. 34-28.

Defendant admits to telling her viewers what they would see on their ATI Practice Exams.

Schuman Decl., Exh. 1 at 150:1–23.

       15.     Disputed. Defendant used words in her videos that highlighted that a subject

would be on a test or exam by using signals such as “key,” “important” or “super important,”

among others. See Dkt. No. 34-28.

       16.     Undisputed that Defendant used the words “key,” “important,” and “super

important” in LevelUpRN YouTube videos.




                                                 6
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 11 of 36




       17.     Undisputed that the ATI Test Security Department was comprised of two ATI

employees during the relevant time period, Jeff Marsh (supervisor) and Karen Wood.

Undisputed that one of the functions of the Test Security Department is to investigate reports of

testing irregularities on ATI Proctored Exams.

       18.     Disputed as to the use of the term, “accused videos.” Karen Wood reviewed “five

or six” videos by February 2019, which were posted by Defendant, and she was further in

contact with the legal department by September 10, 2018. Schuman Decl., Exh. 5 (Transcript of

Jan. 13, 2021 Deposition of Karen Wood) at 82:13-20; 129:16-23.

       19.     Disputed. By February 2019, Ms. Wood reviewed “five or six” videos posted by

Cathy Parkes. Id. at 129:16–23. The only video reviewed by Ms. Wood after that period was a

video discussing ATI forcing Defendant to remove videos. Id. at 155:13–20. Upon review of

the “five or six” videos, Ms. Wood stated in an e-mail dated April 4, 2018 that




299-10 (Exhibit M in Support of Defendant’s Motion for Summary Judgment).

       20.     Disputed. In an e-mail dated December 4, 2018, Kristi Burgess, a Client

Executive at ATI, stated in an email that

Ms. Burgess also stated that

               Dkt. No. 299-16 (Exhibit S in Support of Defendant’s Motion for Summary

Judgment). In an e-mail dated July 22, 2019, Ms. Wood stated that

                  Dkt. No. 299-19 (Exhibit V in Support of Defendant’s Motion for Summary

Judgment).



                                                 7
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 12 of 36




       21.      Disputed. Ms. Wood reviewed “five or six” of Defendant’s videos; Mr. Marsh

did not review Defendant’s videos and instead relied on the observations of Ms. Wood, who

reported to him. Schuman Decl., Exh. 5 at 129:16-23; see also Schuman Decl., Exh. 6

(Transcript of Jan. 8, 2021 Deposition of Jeff Marsh) at 16:9–17:25. In June 2018, the Test

Security Department



                                                 Schuman Decl., Exh. 6 at 43:13-47:14.

       22.      Disputed and immaterial. In an e-mail dated May 22, 2018, Ms. Wood stated that

                                                      Dkt. No. 299-11 (Exhibit N in Support of

Plaintiff’s Motion for Summary Judgment) at 2.

III.   ARGUMENT.

             A. Defendant’s Summary Judgment Motion Directed To ATI’s Trade Secret
                Misappropriation Claims Should Be Denied.

                   1. Defendant’s Motion Directed to the ATI Practice Exams Should Be
                      Denied.

       Defendant argues that the ATI Practice Exams are not trade secrets because she has to do

that to try to avoid summary judgment against her on this issue. Defendant has admitted to

repeatedly accessing the ATI Practice Exams via her secure ATI account after graduating from

nursing school and making videos telling her viewers what she saw (and what they could expect

to see) on the ATI Practice Exams. See SODF ¶ 14; Schuman Decl., Exh. 1 at 150:1–23,

157:17–24; Dkt. No. 297-7 (Exhibit 33 to Declaration of Brett Schuman in Support of Plaintiff’s

Motion for Partial Summary Judgment).

       A misappropriation claim under both DTSA and KUTSA requires showing: (1) the

existence of a trade secret; (2) the acquisition, use, or disclosure of the trade secret without

consent; and (3) that the individual acquiring, using, or disclosing the trade secret knew or

                                                  8
         Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 13 of 36




should have known the trade secret was acquired by improper means. API Americas Inc. v.

Miller, 380 F. Supp. 3d 1141, 1148 (D. Kan. 2019).

         With respect to the ATI Practice Exams, Defendant does not dispute that she used them

to create her YouTube videos, or that she knew or should have known that the trade secrets were

used improperly. Mot. at 8–13. Instead, Defendant argues that the ATI Practice Exams are not

trade secrets because: (i) they supposedly are “available to the public online”; (ii) many students

have taken those exams; and (iii) their secure deposit with the U.S. Copyright Office was

improper. Id. None of these arguments defeats the trade secret status of the ATI Practice

Exams.

         First, Defendant’s argument that the ATI Practice Exams are not entitled to trade secret

protection because they are “available to the public online,” (see id. at 10), is a gross

mischaracterization of the record evidence. In fact, only individuals with ATI user accounts who

have successfully logged into their ATI profiles may access ATI Practice Exams, and only

individuals who have agreed and acknowledged the confidentiality obligations contained in the

ATI Terms and Conditions can create a user account capable of accessing the ATI Practice

Exams. SODF ¶¶ 1, 4, 5. Specifically, the ATI Terms and Conditions provide that users may

not use any information contained in ATI Products, including the ATI Practice Exams, for any

purpose other than those allowed under the ATI Terms and Conditions. Id. The ATI Terms and

Conditions also expressly state that the information contained in ATI Practice Exams is

confidential, and that users are prohibited from disclosing or using information in those exams

for any unauthorized purpose not expressly permitted by the ATI Terms and Conditions. Id.

As a matter of law, these measures are sufficient to maintain the trade secrets in the ATI Practice

Exams. Pre-Paid Legal Servs., Inc. v. Harrell, No. CIV.06-019JHP, 2008 WL 111319, at *11



                                                  9
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 14 of 36




(E.D. Okla. Jan. 8, 2008) (“Confidentiality agreements provide evidence of reasonable efforts to

maintain secrecy.” (citing MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 521 (9th Cir.

1993); Hexacomb Corp. v. GTW Enters., Inc., 875 F.Supp. 457, 463 (N.D. Ill. 1993))).

       Second, the fact that ATI has many authorized users who have securely accessed the ATI

Practice Exams after agreeing to the ATI Terms and Conditions does not defeat trade secret

protection. See Mot. at 9; see also Burroughs Payment Sys., Inc. v. Symco Grp., Inc., No. C-11-

06268 JCS, 2012 WL 1670163, at *15 (N.D. Cal. May 14, 2012) (denying challenge to trade

secret claim where defendant alleged that trade secret was “widely distributed,” because the trade

secrets were distributed under protections of confidentiality: the “trade secrets at issue are not by

necessity available to the public once the software (or the equipment containing it) is placed on

the market; rather they can only be accessed by authorized individuals by entering a password”);

Religious Tech. Ctr. v. Netcom On-Line Commc’n Servs., Inc., 923 F. Supp. 1231, 1254 n.25

(N.D. Cal. 1995) (“The notion that the Church’s trade secrets are disclosed to thousands of

parishioners makes this a rather unusual trade secrets case. However, because parishioners are

required to maintain the secrecy of the materials, . . . the court sees no reason why the mere fact

that many people have seen the information should negate the information’s trade secret

status.”); SmokEnders, Inc. v. Smoke No More, Inc., No. 73-1637, 1974 WL 20234, at *12 (S.D.

Fla. Oct. 21, 1974) (“A trade secret owner does not lose his right by communicating the results to

persons; even if many, in confidential relations to itself, under a contract not to make public.”

(citing Chicago Bd. of Trade v. Christie G & S Co., 198 U.S. 236 (1905))).

       None of the cases cited by Defendant is on point here. In Bison Advisors LLC v. Kessler,

the District of Minnesota held that a confidentiality agreement between two individuals was not

sufficient to maintain the secrecy of the alleged trade secret between those two individuals, when



                                                 10
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 15 of 36




the party asserting the trade secret had done nothing else to maintain its secret nature. No. 14-

3121(DSD/SER), 2016 WL 4361517 at *4 (D. Minn. Aug. 12, 2016); see also RING Computer

Sys. Inc. v. Paradata Computer Networks, Inc., No. C4-90-889, 1990 WL 132615, at *2 (Minn.

Ct. App. 1990) (where plaintiff had taken no other measures to protect its trade secrets); Fire

‘Em Up, Inc. v. Technocarb Equipment Ltd., 799 F. Supp. 2d 846, 851 (N.D. Ill. 2011) (same);

Centrifugal Acquisition Corp. v. Moon, 849 F. Supp. 2d 814, 831 (E.D. Wis. 2012) (same), Opus

Fund Servs. (USA) LLC v. Theorem Fund Servs., LLC, No. 17 C 923, 2018 WL 1156246, at *3

(N.D. Ill. Mar. 5, 2018) (same). In fact, in Bison Advisors, information related to the trade secret

was routinely shared between the parties. 2016 WL 4361517 at *1.

       In contrast, ATI took specific measures beyond the ATI Terms and Conditions to

maintain the secrecy of the ATI Practice Exams. The ATI Practice Exams were deposited

securely with the Copyright Office. Dkt. No. 299-8 (Exhibit H in Support of Defendant’s

Motion for Summary Judgment) at 4–5. Only users with ATI access credentials are able to

access the ATI Practice Exams through logging into their ATI user accounts. SODF ¶¶ 1, 4, 5.

Further still, ATI maintains a Test Security Department whose function includes maintaining the

integrity of the ATI Practice Exams and ATI Proctored Exams by investigating reports of testing

irregularities. Id. ¶ 17. Defendant cites to Electro-Craft Corp. v. Controlled Motion, Inc., but

the facts there are readily distinguishable. Mot. at 12. There, the plaintiff admitted that it had no

“meaningful security provisions” and merely had an intention to keep its data and processes

secret. 332 N.W. 2d 890, 901 (1983). But as previously established, ATI maintains meaningful

security provisions to maintain the secrecy of its practice exams by limiting their accessibility to




                                                 11
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 16 of 36




ATI users who have logged into their profiles after affirming the confidentiality obligations in

the ATI Terms and Conditions.3

       Third, Defendant’s argument that the ATI Practice Exams should not have been securely

deposited with the Copyright Office, see Mot. at 9–11, is irrelevant for present purposes. Most

importantly, Defendant does not dispute that, in fact, the ATI Practice Exams were deposited

with the U.S. Copyright Office using the secure deposit procedures, (see, e.g., 37 C.F.R.

§ 202.20)—i.e., they were not deposited publicly. Id. Whether ATI was entitled to securely

deposit its practice exams—ATI believes and contends that it was—does not diminish the fact

that the ATI Practice Exams were deposited at the Copyright Office in a secure manner, thereby

maintaining their confidential nature and not destroying their status as trade secrets. PaySys

Int’l, Inc. v. Atos Se, No. 14-CV-10105 (KBF), 2016 WL 7116132, at *8 (S.D.N.Y. Dec. 5,

2016) (“Such [secure deposit] procedures provide for redactions, inter alia, in order to protect

trade secret material.”). Defendant again mischaracterizes the ATI Practice Exams arguing that

“none of ATI’s practice exams meet [sic] the definition of a secure test because they were

marketed to the public on the Internet.” Id. at 10. However as demonstrated above, supra, the

ATI Practice Exams were not “marketed to the public on the Internet.” See also SODF ¶¶ 1, 4,

5. This is just Defendant playing fast and loose with the evidentiary record. The ATI Practice

Exams are only available to users who log into ATI’s website with access credentials issued after

they agree to the ATI Terms and Conditions. Id. The ATI Practice Exams were distributed and




3
 Defendant argues that ATI supposedly has not enforced its trade secrets in the Practice Exams
and that that undermines ATI’s trade secrets in the Practice Exams. Mot. at 12–13. The record
does not support that contention; specifically, the record does not support Defendant’s
suggestion that anyone else has done what Defendant admits having done here, i.e., taken
multiple Practice Exams after graduating from nursing school specifically for the purpose of
making videos telling viewers what they will see on their ATI Practice Exams.
                                                12
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 17 of 36




used in such a manner that ownership and control of copies remained with ATI. See 37 C.F.R.

§ 202.20.

       Finally, Defendant’s Motion appears to take issue with the fact that, “[o]n the last day of

discovery,” ATI supplemented its trade secret claim to include ATI Practice Exams. Mot. at 9.

As Defendant acknowledges, after motion practice where Defendant had a full opportunity to

argue her side of the issue, Judge Gale granted ATI leave to file the Amended Pretrial Order in

June to include this claim. Id.; Dkt. No. 289 (Memorandum and Order). Defendant’s attempt to

re-argue that motion should be ignored. Pursuant to Local Rule 72.1.4 and Fed. R. Civ. P. 72(a),

Defendant had 14 days following the issuance of the Amended Pretrial Order to file a motion to

object to any portion of the Order. Defendant could have done so, but did not. Now, Defendant

cannot revive a complaint about the Amended Pretrial Order that Judge Gale issued when she

never filed any objections to it. In addition, ATI’s original Complaint discussed the ATI Practice

Exams and even attached the copyright registrations relating to those exams. See Dkt. No. 1

(Complaint) ¶¶ 34, 35; see also Dkt. No. 1-3 (Exh. 3 to Complaint). With full awareness of what

she had done, Defendant had the entire discovery period to try to defeat the trade secret status of

those ATI Practice Exams. Indeed, she propounded discovery to do so. See Schuman Decl.,

Exh. 7 (Defendant’s Second Set of Interrogatories Directed to Plaintiff dated Oct. 9, 2020)

(Interrogatory No. 11 seeking the title, date, and form identifier of the ATI Practice Exams;

whether ATI Practice Exams disclosed ATI Proctored Exam answers; and the number of

students who have viewed or taken the practice exam question(s)). Therefore, Defendant’s gripe

about Magistrate Judge Gale’s Order is badly misplaced at this stage of the case.




                                                13
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 18 of 36




                   2. Defendant’s Motion Directed to the ATI Proctored Exams Should Be
                      Denied.

       Defendant’s Motion makes two primary arguments with respect to the ATI Proctored

Exams: (1) that the items in the ATI Proctored Exams are not trade secrets, and (2) that

Defendant did not improperly disclose the ATI Proctored Exam trade secrets in her videos. Mot.

at 13–27. Both arguments should be rejected.

                       a.      The ATI Proctored Exam items Are ATI’s trade secrets.

       Defendant’s argument that the ATI Proctored Exam items are not entitled to trade secret

protection because they are just “nursing facts” should be rejected. Id. at 13–15. Again,

Defendant mischaracterizes ATI’s claim in order to try to defeat it. As ATI has made clear

throughout this case, it is not claiming trade secret protection in any nursing fact; rather ATI is

claiming—and has established—trade secrets in the specific test items on the ATI Proctored

Exams, i.e., the specific combinations of questions and answers, and the presentation of those

question/answer sets, in the ATI Proctored Exams. SODF ¶¶ 12, 13. ATI’s Complaint alleged

as much, from day one. See Dkt. No. 1 ¶ 63 (“In addition to infringing the ATI Registered

Copyrights, Parkes’ Videos also use ATI’s trade secrets, specifically, the proprietary questions

and answers from the ATI Proctored Exams.” (emphasis added)); id. ¶ 102 (“Parkes

misappropriated ATI’s trade secrets in violation of Kan. Stat. Ann. § 60-3320, et seq. by

improperly using the questions and answers in ATI Proctored Exams in her Videos without

ATI’s authorization or consent.” (emphasis added)); id. ¶ 114 (same, under DTSA).

       ATI’s position has also been consistent throughout this litigation since it filed its

Complaint. See Dkt. No. 14 (Memorandum in Support of Plaintiff Assessment Technologies

Institute, LLC’s Motion for Preliminary Injunction) at 20 (“The questions and answers on ATI’s

Protected Exams are ATI trade secrets.”). For instance, Defendant cross-examined ATI’s


                                                 14
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 19 of 36




witness, Dr. Jerry Lee Gorham, and pushed him to testify as to what ATI understood to be

protectable in its ATI Proctored Exams:




Schuman Decl., Exh. 3 at 90:11–91:2) (emphasis added). During his deposition, Dr. Gorham

distinguished the test item (ATI’s trade secret) from the nursing fact (no one’s trade secret):




Schuman Decl., Exh. 4 at 171:21–172:3 (emphasis added).

       Defendant’s attempt to reframe the ATI Proctored Exam items as mere nursing facts is

directly at odds with what this Court has previously—albeit preliminarily—found to be the trade

secrets at issue in this case. Dkt. No. 59 (Order on Preliminary Injunction) at 13–17. In the Court’s

Order on ATI’s Motion for Preliminary Injunction, the Court explained that ATI trade secrets are

not merely nursing facts presented in its proctored exams; rather, it is the presentation of those

nursing facts, as tested on ATI Proctored Exam, that is afforded trade secret protection:



                                                 15
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 20 of 36




        The Court finds, as Dr. Gorham testified, that Parkes is not just teaching nursing
        facts in these videos. Rather, Parkes’ videos focus on the key to a specific test item
        rather than the subject-matter generally. For example, with respect to
        Parkes points out the answer to the ATI question—                       —rather than
        other information important               As Dr. Gorham testified, there are other
        important nursing facts surrounding         including that a patient needs to be
                                            because it allows doctors to
                           While Parkes mentions                        she does not discuss
        why it is important medically, as she does with

Id. at 17.

         Both DTSA and KUTSA “broadly define[]” a trade secret as “all forms and types of

financial, business, scientific, technical, economic, or engineering information” so long as: (1)

the owner of the trade secret has taken “reasonable measures to keep such information secret”

and (2) such information “derives independent economic value, actual or potential, from not

being generally known to, and not being readily ascertainable through proper means by,” another

person. 18 U.S.C. § 1839(3)(B); see also Kan. Stat. Ann. § 60-3320(4). Consistent with this

“broad” statutory definition, other courts confronted with the same set of circumstances have

also held exam items are entitled to trade secret protection. For instance in American Registry of

Radiologic Technologists v. Bennett, the plaintiff, an organization that develops and administers

examinations for individuals seeking certification in several fields of medical radiologic

technology, asserted trade secret protection in the particular question and answer sets presented

on their licensing examinations. 939 F. Supp. 2d 695 (W.D. Tex. 2013). The defendant started a

test preparation company, and created and sold test preparation materials intended to help

students pass that licensing exam. Id. at 700. The plaintiff alleged that defendant improperly

used plaintiff’s exam materials to create and sell those test preparation materials. Id. at 710–11.

In arguing otherwise, the defendant there levied the same argument that Defendant levies here:




                                                 16
         Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 21 of 36




that the plaintiff’s exams were merely comprised of public information, available to anyone who

seeks to learn medical facts. The Bennett Court rejected this argument:

         [Defendant] contends that Plaintiff’s Examination questions are not “trade secrets”
         because “[p]ublic libraries, encyclopedias, the Internet, and a plethora of other
         sources provide identical questions . . . and not one single item that is included for
         testing on Plaintiff’s examinations are not available to the public in one or more of
         these public sources.” . . . [Defendant] does not provide any evidence to support
         this contention, and the Court finds it wholly unconvincing. Although the
         knowledge tested on Plaintiff’s Examinations may be widely available, Defendant
         has provided the Court with no reason to believe that the precise questions
         Plaintiff has expended money to formulate are in the public domain. The Court
         concludes that Plaintiff’s Examination questions constitute trade secrets.

Id. at 711–12 (emphasis added). See also In re Frye, Adv. No. LA 07-01150-BB, 2008 WL

8444822, at *7 (B.A.P. 9th Cir. 2008) (considering matter in which defendant “misappropriated

[the plaintiff’s] trade secret information, the protected nursing concept examination questions

that had been registered with the U.S. Copyright Office under special provisions for secure

tests,” and affirming damages against defendant); State Regulatory Registry, LLC v.

Bartholomew, No. 17-CV-01834-PAB-NRN, 2019 WL 7290934, at *12 (D. Colo. Sept. 27,

2019) (examination questions on national licensing examination testing the competency of

potential mortgage loan originators subject to trade secret protection under DTSA).

                        b.      Defendant misappropriated ATI’s trade secrets.

         Misappropriation may be shown by either improper acquisition, or improper use or

disclosure. See 18 U.S.C. § 1839(5)(A);4 Kan. Stat. Ann. § 60-3320(2)(i); see also Miller, 380 F.


4
    DTSA defines “misappropriation” as follows:

         (A) acquisition of a trade secret of another by a person who knows or has reason to know
         that the trade secret was acquired by improper means; or
         (B) disclosure or use of a trade secret of another without express or implied consent by a
         person who—
                 (i) used improper means to acquire knowledge of the trade secret;
                 (ii) at the time of disclosure or use, knew or had reason to know that the
                 knowledge of the trade secret was—
                                                  17
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 22 of 36




Supp. 3d at 1148 (misappropriation requiring showing of “acquisition, use, or disclosure of the

trade secret without consent” (emphasis added)); see also In re Hardesty, 190 B.R. 653, 655 (D.

Kan. 1995) (“A disjunctive ‘or’ ordinarily means that the conditions stand on equal footing and

that compliance with any one condition satisfies the requirement.” (citing Kiernan v. United

States R.R. Retirement Bd., 698 F.2d 1067, 1072 (10th Cir. 1983))).

       Defendant argues that she did not misappropriate those trade secrets because, first, she

did not acquire any trade secret information through any improper means, and second, she did

not improperly disclose any trade secret information because that information already has been

presented on ATI Practice Exams and ATI Review Modules. Mot. at 13, 16–27. Both

arguments fail and should be rejected.

       First, with respect to improper acquisition of ATI’s trade secrets, it is undisputed that

Defendant accessed the ATI’s exam materials repeatedly in 2015. Parkes Depo. Tr. at 48:4–8;

54:1–10. Defendant has submitted a self-serving declaration asserting that she did not remember

what was on those exams when she started making her videos. See Dkt. No. 300 (Declaration of

Cathy Parkes in Support of Defendant’s Motion for Summary Judgment) ¶¶ 9, 13, 16, 23, 29, 31,



                        (I) derived from or through a person who had used improper means to
                        acquire the trade secret;
                        (II) acquired under circumstances giving rise to a duty to maintain the
                        secrecy of the trade secret or limit the use of the trade secret; or
                        (III) derived from or through a person who owed a duty to the person
                        seeking relief to maintain the secrecy of the trade secret or limit the use of
                        the trade secret; or
               (iii) before a material change of the position of the person, knew or had reason to
               know that—
                        (I) the trade secret was a trade secret; and
                        (II) knowledge of the trade secret had been acquired by accident or
                        mistake;

18 U.S.C. § 1839(5) (emphasis added). KUTSA’s definition is substantively identical. See Kan.
Stat. Ann. § 60-3320.
                                                 18
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 23 of 36




33, 37. Defendant’s declaration is not competent evidence supporting her summary judgment

motion. See Digital Ally, Inc. v. Util. Assocs., Inc., No. 14-2262-CM, 2017 WL 1197561, at *11

(D. Kan. Mar. 30, 2017), aff’d, 882 F.3d 974 (10th Cir. 2018) (on summary judgment, self-

serving declaration offered by plaintiff’s CFO in support of plaintiff’s claims of liability and

damages deemed improper hearsay, and inadmissible). The statements that Defendant has made

in her declaration are inadmissible, because they are hearsay. Fed. R. Evid. 801–02.

       Other evidence shows that Defendant obtained ATI’s trade secrets after taking the ATI

Proctored Exams after graduating from nursing school. Specifically, during Defendant’s

deposition, she testified that for periods of time long after she graduated from CSUSM in

December 2015, she continued to receive ATI Proctored Exam and/or ATI Practice Exam

questions and answers from nursing students who told her what they saw when they took those

ATI exams. SODF ¶ 8. Defendant testified that she reviewed these tips from students, gathered

them, and copied them onto a working document that she kept for her own records. Id.; see also

Schuman Decl., Exh. 1 at 266:23–267:7. She further testified that she referred to this working

document when making her videos. Schuman Decl., Exh. 1 at 267:16–21; 268:20–269:5.

       For instance, one of the comments Defendant received from a viewer explained that the

viewer saw an ATI question and answer set regarding

         Schuman Decl., Exh. 2 at 1 (“



                                                            ”). Defendant preserved this specific

feedback in her records:




                                                 19
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 24 of 36




Schuman Decl., Exh. 1 at 269:21–270:6.

       As another example, Defendant’s working document preserved another viewer’s

comment about

           Schuman Decl., Exh. 2 at 1. Again, Defendant testified that she copied this viewer’s

comment in her working document, understanding that it was “       ” a question the viewer saw

on an ATI exam:




Schuman Decl., Exh. 1 at 271:19–272:12.

       As yet another example, another comment reflected a question that a viewer saw on their

ATI exam, and again, Defendant confirmed that she preserved the viewer’s comment in her




                                              20
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 25 of 36




working document for use in making her YouTube videos. Schuman Decl., Exh. 2 at 2. The

viewer had a question regarding




Schuman Decl., Exh. 1 at 273:6–16. By Defendant’s own admission, she knew that she was

being passed test items on ATI’s exams, whether its ATI Proctored Exams or its ATI Practice

Exams. In both instances, as explained in Sections III.A.1. and III.A.2., supra, they constitute

ATI trade secrets. Nevertheless, Defendant proceeded to take note of that information and use it

to make her videos. Id. at 267:2–21; 268:20–269:5; 275:20–23. Moreover, Defendant knew or

should have known that her acquisition of ATI trade secrets was done by improper means.

Defendant registered for an ATI user account to access ATI materials, including the ATI Practice

Exams and ATI Proctored Exams. Dkt. No. 28-1 (Declaration of Cathy Parkes in Support of

Opposition to ATI’s Motion for Preliminary Injunction) ¶ 19. To do so, Defendant agreed to the

ATI Terms and Conditions. Id. Those terms include express confidentiality provisions that

required Defendant to “not disclose any portion of ATI Products to any other person or entity,”

and to “not copy . . . or create any derivative works of or based on the ATI Products.” See Dkt.

No. 14-10 at 2–3. In addition, Defendant also knows that she had to have an authorized account

with ATI (see Schuman Decl., Exh. 1 at 32:8–21), that she had to log in to access ATI Proctored

Exams or ATI Practice Exams (see Dkt. No. 28-1 ¶ 19), and that ATI Proctored exams are

further administered under secure testing conditions precisely to guard against improper



                                                21
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 26 of 36




disclosure (see Schuman Decl., Exh. 1 at 36:18–37:2). This evidence refutes Defendant’s self-

serving declaration.

       Second, Defendant’s argument that the Proctored Exam items are disclosed on Practice

Exams or in other ATI Products (i.e., quizzes in the Review Modules) is unsupported by the

record evidence. Mot. at 15–27.

       To the extent Defendant claims that ATI Proctored Exam test items are disclosed on ATI

Practice Exams, for the reasons explained in Section II.A.1., supra, those practice exams are also

trade secrets for which ATI maintains their secrecy pursuant to DTSA and KUTSA.

       But, even more importantly, Defendant fails to show that any ATI Proctored Exam test

items are disclosed in any other ATI Products. As support for her argument, Defendant relies

principally on her Exhibit A. Mot. at 15–16; Dkt. No. 299-2 (Exhibit A to Parkes Declaration in

Support of Motion for Summary Judgment). However this exhibit does not show that any ATI

Proctored Exams test items are disclosed anywhere else.

       For example, Defendant argues that the ATI Proctored Exam, RN Comprehensive

Predictor 2010 Form C – (4C-120) tests the same information as the ATI Practice Exam, RN

Capstone Content Review Adult Medical Surgical 2. Id. at 1. In both, Defendant points out that



                                     Id. That is the nursing fact. However, in drawing this

comparison, Defendant ignores the other portions of the question/answer set that comprises the

test item as a whole. For instance, Defendant ignores the other intentionally incorrect answer

choices (i.e., the distractors) that are presented concurrently with the correct answer.

       In fact Defendant deposed ATI’s witness, Dr. Gorham about each of the 26 test items

that appear on Defendant’s Exhibit A, including this particular test item. See generally



                                                 22
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 27 of 36




Schuman Decl., Exh. 4. As to this test item specifically, Dr. Gorham testified that it was

improper for Defendant to focus myopically on the nursing fact and ignore the remainder of the

test item. Id. at 168:10–23. Further, Dr. Gorham also explained that, although Defendant could

have highlighted any other nursing precautions for patients preparing for         , Defendant

chose to highlight, first, the fact that                        should be done in preparation for

the procedure:




Id. at 168:10–23; 169:2–19 (emphasis added).

        As further example, Defendant points to the ATI Proctored Exams, RN Comprehensive

Predictor 2013 Form A – (5470798) and RN Comprehensive Predictor 2013 Form E (4B-344),



                                                23
       Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 28 of 36




which test

                        . See Dkt. No. 299-2 at 2. The correct answer is “

    ” Id. Defendant then draws the comparison to ATI Practice Exam, ATI Comprehensive

NCLEX-RC Review 18th Edition: Pharmacology in Nursing, which asks the following: “



                                                                                            ” Id.

(emphasis in Exhibit A). The correct answer here is              . Id. Defendant also draws the

comparison to the ATI Practice Exam, RN Maternal Newborn Online Practice 2019 A, which

asks the following, “



                                                       ” Id. (emphasis in Exhibit A). The correct

answer, again, is              Id.

       These questions test similar nursing facts. However, Defendant’s argument that these

questions all test the same underlying nursing subject matter is misleading, and wrong. Again,

Defendant examined ATI’s witness, Dr. Gorham on this very example, and he testified why

Defendant’s comparison fails:




                                                  24
Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 29 of 36




                               25
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 30 of 36




Schuman Decl., Exh. 4 at 181:1–186:5 (emphasis added). Dr. Gorham’s testimony is consistent

with what ATI has claimed to be its trade secrets throughout this litigation—that is, the test items

that are comprised of the question and answer sets, along with the presentation of that

information. ATI does not claim nursing facts as trade secrets.

       As ATI showed at the preliminary injunction stage, and as the record evidence still

shows, Defendant tips the answers to the ATI Proctored Exam items in her videos.5 Defendant



5
 Defendant cannot avoid liability for trade secret misappropriation by arguing she does not
disclose the entirety of the trade secret test item in her videos. Defendant is liable for trade
secret misappropriation for using any part of ATI’s trade secrets in her videos. See Bennett,
2013 WL 4520533, at *4 (finding the defendant liable for trade secret misappropriation, where
defendant was prohibited from “disclosing information concerning any portion of a future,
                                                26
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 31 of 36




hints, or highlights things that are “really important for you to know,” (Dkt. No. 299-2 at 2),

answers that students should select “if you see a test question with these different findings for a

patient,” (id. at 3), answers that “I would definitely be familiar with,” (id. at 4), what is “super

important for your test,” (id. at 5), the things “I would definitely remember,” (id. at 6), the

information that is “the most important,” (id. at 7), and so on. As Dr. Gorham explained during

his testimony, such disclosure harms ATI:




Schuman Decl., Exh. 3 at 97:3–25 (emphasis added). Defendant’s argument that she is merely

reciting nursing facts when she says these things is disingenuous and ignores her pattern and

practice of underscoring, consistently, the correct answers to items on the ATI Proctored Exams.




current, or previously administered examination” (emphasis added)); see also Dkt. No. 14-10
(ATI Terms and Conditions stating that “[y]ou agree that, except for data stored on ATI Products
which comprises your student record to which you are entitled access under applicable law, you
will not disclose any portion of ATI Products to any other person or entity, as ATI Products
contains the confidential and proprietary material of ATI and doing so would result in serious
financial harm to ATI, for which you may be held personally liable.” (emphasis added)).
                                                  27
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 32 of 36




            B. Defendant’s Motion Directed To ATI’s Breach of Contract Claim Should Be
               Denied.

       In her Motion, Defendant does not deny or dispute at all that she formed a binding

contract with ATI to maintain the confidentiality of ATI’s products, or that she breached that

contract. Defendant argues only that that ATI cannot recover restitutionary damages or

disgorgement and, therefore according to Defendant, ATI’s breach of contract claim fails. Mot.

at 27–29.

       As ATI explains in its own summary judgment motion, ATI is “not required to prove

monetary damages to prevail on its breach of contract claims” and “may . . . seek injunctive

relief for the alleged breach” instead. Miller, 380 F. Supp. 3d at 1152. In Miller, this Court held

that the breach of non-disclosure provisions, non-competition provisions and non-solicitation

provisions entitled Plaintiff to injunctive relief. Id. This Court rejected the same argument that

Defendant makes in her motion, stating that “if damages at law cannot adequately compensate

the injury sustained from the breach or cannot be reasonably measured, then the remedy at law is

inadequate and injunctive relief . . . may be appropriate because of irreparable injury.” Id.

(quoting Tri-State Generation & Transmission Ass’n v. Shoshone River Power, Inc., 874 F.2d

1346, 1353–54 (10th Cir. 1989). The harm suffered in Miller—much like in this case—

consisted of the loss of customers, the loss of good will, and the loss of competitive advantage as

customers were induced away or lost as a result of Defendant’s breach. Id.

       The bulk of Defendant’s argument centers on whether ATI is entitled to seek

disgorgement of profits or restitution as a remedy for Defendant’s breach of contract.

Defendant’s arguments are premised on an apparent misunderstanding of the relief ATI seeks.

The only relief ATI seeks for Defendant’s breach of contract is injunctive relief, not

disgorgement of profits or restitution. See Dkt. No. 293 at 19-20. The cases cited by Defendant


                                                28
          Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 33 of 36




have nothing to do with injunctive relief. See, e.g., Perry v. Saint Francis Hospital and Medical

Ctr., Inc., 886 F. Supp. 1551, 1564 (D. Kan. 1995) (regarding a widow’s right to her husband’s

deceased body); Member Servs. Life Ins. Co. v. Am. Nat’l Bank & Tr. Co. of Sapulpa, 130 F.3d

950, 957 (10th Cir. 1997) (relating to a claim for unjust enrichment, not injunctive relief);

Swimwear Sol., Inc. v. Orlando Bathing Suit, LLC, 309 F. Supp. 3d 1022, 1039 (D. Kan. 2018)

(same).

             C. Defendant’s Motion Directed To ATI’s Unfair Competition Should Be
                Denied.

          Defendant argues that ATI’s unfair competition claim is preempted by both its copyright

and its trade secret claims. Mot. at 29–30. Defendant overlooks the fact that, under Kansas law,

the showing for unfair competition requires an “extra element” that is not present in either a

copyright infringement claim, or a trade secret claim. Here, because ATI has pled and proven

that extra element, there is no preemption.

          For the issue of copyright preemption of an unfair competition claim, Kindergartners

Count, Inc. v. Demoulin addresses this issue squarely. 171 F. Supp. 2d 1183, 1191 (D. Kan.

2001). There, defendants raised the same argument that Defendant raises here—to wit, they

sought to dismiss an unfair competition claim, arguing that it was “premised on nothing more

than allegations of unlawful taking and distribution of the same materials underlying the

copyright claim.” Id. at 1190. In analyzing this argument, the court explained that “[i]n deciding

the preemption issue, courts must analyze the theory of unfair competition being asserted for

whether it contains a qualitatively different extra element that distinguishes it from a copyright

claim.” Id. at 1191 (citing Summit Mach. Tool Mfg. Corp. v. Victor CNC Systems, Inc., 7 F.3d

1434, 1440 (9th Cir. 1993)). The Demoulin court went on to explain that “[e]xamples of extra

elements in unfair competition claims that avoid preemption include: breach of fiduciary duty,


                                                 29
        Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 34 of 36




breach of a confidential relationship, and palming off the defendant’s products as those of the

plaintiff’s.” 171 F. Supp. 2d at 1191 (citing Summit Mach., 7 F.3d at 1441; Kregos v.

Associated Press, 3 F.3d 656, 666 (2d Cir. 1993); Kane v. Nace Int’l, 117 F.Supp.2d 592, 597–

98 (S.D. Tex. 2000); Rubin v. Brooks/Cole Publ’g Co., 836 F. Supp. 909, 923 (D. Mass. 1993)).

In Demoulin, the court held that the unfair competition claim was not preempted: “Proof of a

confidential relationship and its breach are extra elements that distinguish this unfair competition

claim from the copyright infringement claim.” 171 F. Supp. 2d at 1192 (citing Data Gen. Corp.

v. Grumman Sys. Support Corp., 36 F.3d 1147, 1165 (1st Cir. 1994); Gates Rubber Co. v. Bando

Chem. Indus. Ltd., 9 F.3d 823, 847 (10th Cir. 1993)).

       So too here. ATI’s unfair competition claim is not preempted by its federal copyright

claim. ATI alleges, and has proven, the requisite “extra element”—a confidential relationship

between ATI and Defendant based on Defendant’s repeated acceptance of the ATI Terms and

Conditions. Defendant reviewed, and agreed, to the ATI Terms and Conditions that entrusted

her with an obligation to keep confidential information she learned from ATI Products.

Schuman Decl., Exh. 1 at 32:8–21; Dkt. No. 28-1 ¶ 19; SODF ¶¶ 1, 4, 5. Defendant did so three

times. SODF ¶ 8. She acknowledged those terms, not only when she created her ATI account

and accessed ATI Products, but further also during each of the three times she took the ATI

Proctored Exams in the Fall of 2015. Id. The existence of that confidential relationship with

ATI, and her repeated breaches of that relationship, are the “extra elements” that preclude

preemption based on ATI’s copyright claims.

       Defendant’s preemption argument based on KUTSA fails for similar reasons. The

Kansas Supreme Court has held that unfair competition can be based on trade secret

misappropriation: “In an action to enjoin unfair competition arising by reason of the



                                                30
          Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 35 of 36




unauthorized use of a trade secret, the plaintiff must establish (1) the existence of a trade secret

used by plaintiff in its business or trade, (2) a confidential relationship between the parties, (3)

disclosures made in confidence by plaintiff to defendant concerning the trade secret, and (4) an

unauthorized use of those disclosures by the defendant.” Koch Eng’g Co. v. Faulconer, 227

Kan. 813, 826 (1980) (emphasis added) (citing Mann v. Tatge Chemical Co., Inc., 201 Kan. 326,

332, 440 P.2d 640 (1968); Restatement of Torts § 757 (1939)).

          Applying Koch Engineering, ATI’s unfair competition claim is not preempted by its

KUTSA claim because ATI alleges and has proven the “extra element” of a confidential

relationship between the parties. As discussed above, ATI has shown that Defendant agreed to

the ATI Terms and Conditions on several occasions. SODF ¶ 8. Those Terms and Conditions

established a confidential relationship between Plaintiff and Defendant. SODF ¶¶ 1, 4, 5.

Accordingly ATI’s unfair competition claim is not preempted by KUTSA.

IV.       CONCLUSION.

          For the reasons set forth above, ATI respectfully requests an Order from the Court

denying Defendant’s Motion for Summary Judgment on First, Third, Fourth and Fifth Claims for

Relief.



Dated: July 6, 2021                            Respectfully submitted,

                                               STINSON LLP

                                               /s/ Robin K. Carlson
                                               Timothy J. Feathers (KS Bar No. 13567)
                                               Robin K. Carlson (KS Bar No. 21625)
                                               1201 Walnut Street, Suite 2900
                                               Kansas City, MO 64106-2150
                                               Tel.: 816-691-2754
                                               Fax: 816-412-1134
                                               timothy.feathers@stinson.com

                                                  31
Case 2:19-cv-02514-JAR Document 317 Filed 07/06/21 Page 36 of 36




                             robin.carlson@stinson.com

                             and

                             GOODWIN PROCTER LLP

                             Brett M. Schuman (Admitted Pro Hac Vice)
                             Nicholas M. Costanza (Admitted Pro Hac Vice)
                             James Lin (Admitted Pro Hac Vice)
                             Three Embarcadero Center, 28th Floor
                             San Francisco, CA 94111
                             Tel.: 415-733-6000
                             Fax: 415-677-9041
                             bschuman@goodwinlaw.com
                             ncostanza@goodwinlaw.com
                             jlin@goodwinlaw.com

                             I. Neel Chatterjee (Admitted Pro Hac Vice)
                             Andrew S. Ong (Admitted Pro Hac Vice)
                             601 Marshall Street
                             Redwood City, CA 94063
                             Tel.: 650-752-3100
                             Fax: 650-853-1038
                             nchatterjee@goodwinlaw.com
                             aong@goodwinlaw.com

                             Attorneys for Plaintiff
                             ASSESSMENT TECHNOLOGIES INSTITUTE,
                             L.L.C.




                               32
